Notice of Pre-AIA  or AIA  Status

In view of the Appeal Brief filed on 03/02/2022 & Appeal Conference held on 04/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-10, 21-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 19-20; “wherein each of the end tips of the tab bullets transitions along the single axis from the unfired position to the fired and final position without rotation”.  Nowhere in the filed specification supports the claimed limitation “without rotation”.  
The filed remarks of the Appeal Brief filed on 03/02/2022, referred to paragraph 0045 of the filed specification as supporting such language, followed by a statement “One having ordinary skill in the art would certainly understand that “extend” as used and in the context of the specification and in conjunction with the drawings…a straight line or “axis” and without rotation to extend to strike the stacking tabs”, arguing that such paragraph provides sufficient support for the independent claim recitations.  
Yet, the Office does not see any proper support for such added limitations “without rotation”.  The pointed out to paragraph 0045, of the filed specification still not supporting any movements of the bullets to be sole in straight axis “without rotation”.  The Office believes that the actual bullets 602 might be moving in straight axis, but it’s base could be rotating.  Without a provided clear description on the filed specification, such claimed “without rotation” would be new matter.
Dependent claims are rejected for depending on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-10, 21-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-20; “wherein each of the end tips of the tab bullets transitions along the single axis from the unfired position to the fired and final position without rotation”, is vague and indefinite as it is not clear how such claimed bullets would be operating “without rotation”, is there any mechanisms or structure holding it on place to avoid any rotations, what is it exactly holding the bullet to move “without rotation”, is there any locking mechanism to allow them to only move through straight axis “without rotation”, etc.?.  As noted above in the 112a rejection, Examiner cannot ascertain the metes and bounds of the phrase “without rotation” since it is not clearly defined and it is considered indefinite.
Dependent claims are rejected for depending on rejected claims.

Response to Arguments
Applicant’s arguments in the Appeal Brief filed March 2, 2022 with respect to claim(s) 1, 3-6, 9-10, 21-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Remarks
After careful reconsideration, the claims are currently free of art, however, amendments which alter the scope of the claims in response to the 112 rejections above may result in prior art being applied in a subsequent action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731